DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group I in the reply filed on 09 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-28 and 32-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McIntyre et al (U.S. 2006/0017749). McIntyre discloses (par. 0085) generating an algorithmic model of a first therapy field based on user input (“target volume of influence…specified by user input”), wherein the algorithmic model of the first therapy field represents where therapy will propagate from a therapy system, and wherein the user input indicates at least one of a size (e.g., “volume”), a shape, or a position of a graphical representation of the algorithmic model of a first therapy field presented on a display; determining, by a processor, a reference therapy field associated with a patient condition (614); and determining, by the processor, at least one therapy parameter value (“desirable electrode location or stimulation parameter settings”) based on a comparison between the algorithmic model of the first therapy field and the reference therapy field.
Regarding claim 17, McIntyre discloses (par. 0085) displaying, by the processor and on the display, a first algorithmic model of the first therapy field; receiving, by the processor, the user input, the user input indicating a modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field; adjusting, by the processor, the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field to generate a second algorithmic model of the first therapy field; and displaying, by the processor and on the display, the second algorithmic model of the first therapy field.
Regarding claim 18, McIntyre discloses (claims 31 and 36) the user input indicating the modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field comprises user input adjusting a border of the displayed first algorithmic model of the first therapy field.
Regarding claim 19, McIntyre discloses (claims 31 and 36) the user input indicating the modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field comprises user input moving the displayed first algorithmic model of the first therapy field.
Regarding claim 20, McIntyre discloses (par. 0090) the user input indicating the modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field comprises user input rotating the displayed first algorithmic model of the first therapy field.
Regarding claim 21, McIntyre discloses (par. 0085) the user input comprises a selection of an electrode combination, and wherein generating the algorithmic model of the first therapy field comprises determining, by the processor, where the therapy will propagate from the electrodes of the electrode combination using a stored set of electrical stimulation parameter values.
Regarding claim 22, McIntyre discloses (par. 0085) the algorithmic model of the first therapy field comprises a graphical representation of at least one of an electrical field, a current density, a voltage gradient, or neuron activation.
Regarding claim 23, McIntyre discloses (par. 0085) comparing, by the processor, at least one characteristic of the algorithmic model of the first therapy field to a corresponding characteristic of the reference therapy field; and determining at least one therapy parameter value that results in the at least one characteristic of the algorithmic model of the first therapy field more closely matching a corresponding characteristic of the reference therapy field.
Regarding claim 24, McIntyre discloses (par. 0085) at least a total volume of the first therapy field and a region of patient anatomy recruited by the first therapy field.
Regarding claim 25, McIntyre discloses (par. 0073; Figure 4) causing, by the processor, a medical device to deliver therapy to the patient according to the at least one therapy parameter value.
Regarding claim 26, McIntyre discloses (par. 0085) displaying the algorithmic model of the first therapy field overlaid on the reference therapy field.
Regarding claim 27, McIntyre discloses (par. 0085) at least an electrode combination.
Regarding claim 28, McIntyre discloses (par. 0085) the algorithmic model of the first therapy field is at least one of a stimulation field, an activation field, or an electrical field.
Regarding claim 32, McIntyre discloses (par. Figure 4) a display (424); and a processor (412) configured to (par. 0085): generate, based on user input (“target volume of influence…specified by user input”), an algorithmic model of the first therapy field based on user input, wherein the algorithmic model of the first therapy field represents where therapy will propagate from a therapy system, and wherein the user input indicates at least one of a size (e.g., “volume”), a shape, or a position of a graphical representation of the algorithmic model of a first therapy field presented on the display, determine a reference therapy field associated with a patient condition (614), and determine at least one therapy parameter value (“desirable electrode location or stimulation parameter settings”) based on a comparison between the algorithmic model of the first therapy field and the reference field.
Regarding claim 33, McIntyre discloses (par. 0085) displaying, by the processor and on the display, a first algorithmic model of the first therapy field; receiving, by the processor, the user input, the user input indicating a modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field; adjusting, by the processor, the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field to generate a second algorithmic model of the first therapy field; and displaying, by the processor and on the display, the second algorithmic model of the first therapy field.
Regarding claim 34, McIntyre discloses (claims 31 and 36; par. 0085 and 0090) the user input indicating the modification to the at least one of the size, the shape, or the position of the first algorithmic model of the first therapy field comprises at least one of user input adjusting a border of the displayed first algorithmic model of the first therapy field, user input moving the displayed first algorithmic model of the first therapy field, user input rotating the displayed first algorithmic model of the first therapy field, or user input selecting an electrode combination.
Regarding claim 35, McIntyre discloses (par. 0085) the algorithmic model of the first therapy field comprises a graphical representation of at least one of an electrical field, a current density, a voltage gradient, or neuron activation.
Regarding claim 36, McIntyre discloses (par. 0085) comparing at least one characteristic of the algorithmic model of the first therapy field to a corresponding characteristic of the reference therapy field; and determining at least one therapy parameter value that results in the at least one characteristic of the algorithmic model of the first therapy field more closely matching a corresponding characteristic of the reference therapy field.
Regarding claim 37, McIntyre discloses (par. 0085) at least a total volume of the first therapy field and a region of patient anatomy recruited by the first therapy field.
Regarding claim 38, McIntyre discloses (par. 0073; Figure 4) the therapy system configured to deliver the therapy to the patient, wherein the processor is configured to control the therapy system to deliver therapy to the patient according to the at least one therapy parameter value.
Regarding claim 39, McIntyre discloses (par. 0085) the processor is configured to present, via the display, the algorithmic model of the first therapy field overlaid on the reference therapy field.
Regarding claim 40, McIntyre discloses (par. 0085) at least an electrode combination.
Regarding claim 41, McIntyre discloses (par. 0085) the algorithmic model of the first therapy field is at least one of a stimulation field, an activation field, or an electrical field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792